DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 and 3/22/2022 has been entered.
 Response to Amendment
	2. Amendments filed 2/15/2022 and 3/22/2022 have been entered wherein claims 1, 3-8, 10-13 and 15-17 are pending. Accordingly, claims 1, 3-8, 10-13 and 15-17 have been examined herein. The previous drawing objections, claim objections, and 35 USC 112 rejections have been withdrawn except for those maintained below. 
Drawings
3. The drawings are objected to because of the following:
Regarding figure 7a, figure 7a is a front view depicting a state in which a second end surface forming step is performed. From figure 6a to figure 7a, the ingot is turned over and the first end surface is held by the chuck table. In figure 7a, the first end surface label (8”) and the cut section label (6) seem to be transferred correctly and the orientation flat labels (38 and 40) and orientation flat features seem to have transferred correctly. However, the ingot seems to be oriented incorrectly on the holding chuck. Specifically, looking at figure 6a, the right side of the ingot (as viewed in fig. 6a) has a larger height dimension when compared to the height dimension at the left side of the ingot. When flipped, now looking at fig. 7a, the right side of the ingot (as viewed in fig. 6a) continues to have a larger height dimension when compared to the height dimension at the left side of the ingot. If the ingot was flipped, the larger height dimension should now appear on the left side of the ingot. This causes difficulty in understanding the drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the claim language states “a determining the difference step of determining the difference between a predetermined off angle”. However, the term “a predetermined off angle” lacks proper antecedent basis. Specifically, claim 1 introduces “an off angle” in line 10. As best understood by the examiner, the predetermined off angle and the off angle are both referring to the angle alpha as disclosed in the specification. In the applicant’s remarks filed 3/22/2022, applicant states the desired off angle may not be equal to the actual off angle. However, as best understood by the examiner, both phrases are referencing the same angle. Consider changing “a predetermined off angle” to “[[a predetermined]] the off angle” in order to precisely claim the desired angle. 
Regarding claims 15-17, the claim language states “said predetermined off angle”. However, in conjunction with the above 35 USC 112(b) rejection, the term “predetermined off angle” lacks proper antecedent basis. Specifically, the previously mentioned “off angle” and the “predetermined off angle” appears to be the same angle with two different names. Consider changing “said predetermined off angle” to “said [[predetermined]] off angle” in order to precisely claim the desired angle. 
Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN 106738393), hereinafter Gao, in view of Sasaki et al. (US PGPUB 20130068157), hereinafter Sasaki, and Hirata et al. (US PGPUB 20160193691), hereinafter Hirata, and further in view of Tanikella et al. (US PGPUB 20080318496), hereinafter Tanikella.
Regarding claim 1, Gao teaches a silicon carbide (SiC) ingot forming method (bottom of second page and top of third page of the attached translation) comprising: 
a holding step of holding by a chuck table (fig. 3, cast iron holder 2) a cut section (fig. 2, surface 1-1) of a primitive ingot cut from an ingot growth base (fig. 3; second page, last paragraph of the attached translation); 
a planarization step of grinding an end surface of the primitive ingot held by the chuck table, to planarize the end surface (fig. 4, last paragraph of the attached translation); 
a c-plane detection step of detecting a c-plane of the primitive ingot from the planarized end surface (third page of attached translation, first paragraph; Gao teaches detecting crystal orientation deviation (0001) which the applicant labels the c-plane in fig. 4C of the instant application); 
a first end surface forming step of grinding the planarized end surface, to form a first end surface inclined at an off angle relative to the c-plane (fig. 5; third page of attached translation, first paragraph; Gao teaches the off angle is less than .5 degrees); and 
a second end surface forming step of holding the first end surface by the chuck table and grinding the cut section of the primitive ingot in parallel to the first end surface, to form a second end surface (figs. 6 and 7; third page of attached translation, second paragraph).  
	Gao does not explicitly teach the ingot forming method is a SiC ingot forming method. Rather, Gao teaches an ingot forming method to form a CdS single crystal ingot. 
	However, Sasaki teaches a method of manufacturing and growing silicon carbide crystal ingots. Additionally, Sasaki teaches, among other things, that CdS and SiC are known alternatives [0089].
	Additionally, Hirata teaches it is also necessary to orient an SiC ingot with respect to the c-plane (figs. 3a and 3b, paragraphs 0031-0032)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gao to incorporate the teachings of Sasaki and Hirata to provide a SiC ingot forming method. Doing so would have been a simple substitution for one known ingot composition for another known ingot composition to arrive at the predictable result of providing an ingot to be used for substrate formation.
Gao in view of Sasaki and Hirata teaches a c-plane detection step of using a laser beam in the form of an X-ray diffractometer (Gao, third page of the attached translation, first paragraph). Gao in view of Sasaki and Hirata does not explicitly teach wherein in the c-plane detection step, a laser beam of such a wavelength as to be transmitted through SiC is applied to the primitive SiC ingot from the end surface planarized in the planarization step, with a focal point of the laser beam positioned inside the primitive SiC ingot, to form a modified layer in which SiC is separated 22into silicon (Si) and carbon (C) and a crack extends along the c-plane, and the modified layer is observed from the planarized end surface to detect the c-plane, and
further wherein the observing of the modified layer also includes measuring a depth of the crack extending along the c-plane, with respect to the planarized end surface, at a plurality of locations to detect an inclination angle and inclination direction of the c-plane.
However, Hirata additionally teaches a method for identifying the c-plane in an SiC ingot (Hirata teaches the ingot can be SiC single crystal ingot [0031]). Specifically, Hirata teaches a laser beam of such a wavelength as to be transmitted through SiC is applied to the primitive SiC ingot from the end surface planarized in the planarization step (fig. 5, paragraph 0038), with a focal point of the laser beam positioned inside the primitive SiC ingot [0038], to form a modified layer in which SiC is separated 22into silicon (Si) and carbon (C) (Hirata teaches the laser forms a modified layer within the SiC ingot [0037]. As best understood by the examiner, this performs in a similar manner to the claimed invention which would result in a modified layer in which the SiC is separated into Si and C) and a crack extends along the c-plane, and the modified layer is observed from the planarized end surface to identify the c-plane (paragraphs 0037 – 0039. Additionally, Hirata teaches measuring the width of the cracks formed on one side of the modified layer along the c-plane [0039]).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gao in view of Sasaki and Hirata to incorporate the further teachings of Hirata to provide a c-plane detection step wherein a laser beam of such a wavelength as to be transmitted through SiC is applied to the primitive SiC ingot from the end surface planarized in the planarization step, with a focal point of the laser beam positioned inside the primitive SiC ingot, to form a modified layer in which SiC is separated into silicon (Si) and carbon (C) and a crack extends along the c-plane, and the modified layer is observed from the planarized end surface to detect the c-plane. Doing so would have been a simple substitution for one known c-plane detection method (as taught by Gao) for another known c-plane detection method (as taught by Hirata) to arrive at the predictable result of detecting the c-plane of the SiC ingot. 
	Additionally, Gao in view of Sasaki and Hirata teaches the ingot has reference surfaces (Gao, fig. 9, surfaces 1-3 and 1-4).
	Regarding the particular method of determining the C plane via crack depth measurement, Tanikella teaches methods of crystallographically reorienting single crystal bodies. Specifically, Tanikella teaches characterizing the initial first exterior major surface using diffraction techniques, such as x-ray diffraction. In particular, characterizing the initial first exterior major surface can include correlating a crystallographic orientation of the single crystal body to the orientation of the initial first exterior major surface. That is, the overall orientation of particular crystallographic planes and directions of the single crystal body can be compared to the orientation of the initial first exterior major surface. In completing such characterization, typically one or more selected crystallographic planes are identified and compared to the plane defined by the first initial exterior major surface, and in doing so one or more misorientation angles are identified [0039]. Additionally, Tanikella teaches a crystal disk is characterized using x-ray diffraction and the orientation of the first exterior major surface relative to a predetermined crystallographic orientation is calculated. The single crystal disk of Tanikella undergoes an angled grinding operation. After the angled grinding operation, the first exterior major surface of each of the single crystal disks is characterized using x-ray diffraction. During characterization, certain misorientation angles of the single crystal disks are measured and recorded (paragraphs 0091 and 0092).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gao in view of Sasaki and Hirata to incorporate the teachings of Tanikella to provide a silicon carbide ingot forming method, wherein the observing of the modified layer also includes measuring the depth of the crack extending along the c-plane, with respect to the planarized end surface, at a plurality of locations to detect the inclination angle and inclination direction of the c-plane. Specifically, it would have been obvious to not only measure the width of the cracks, as taught by Hirata [0039] but also measure the depth of the cracks in order to characterize (such as by inclination angle and inclination direction) the ingot and identify, measure and record the misorientation angles of the ingot. Doing so would result in a calibrated and oriented ingot as intended and additionally, doing so would allow for more precisely positioned reference surfaces (as taught by Gao, fig. 9, surfaces 1-3 and 1-4). 
Regarding claim 3, Gao in view of Sasaki and Hirata and further in view of Tanikella teaches the claimed method as rejected above in claim 1. Additionally, Gao in view of Sasaki and Hirata and further in view of Tanikella teaches the ingot has reference surfaces (Gao, fig. 9, surfaces 1-3 and 1-4). 
Gao in view of Sasaki and Hirata and further in view of Tanikella does not explicitly teach wherein after the first end surface forming step, a peripheral surface of the primitive SiC ingot is formed with a first orientation flat parallel to a direction in which the off angle is formed, and with a second orientation flat orthogonal to the first orientation flat on a right side of the first orientation flat as the primitive SiC ingot is viewed from the first end surface side.  
However, Hirata additionally teaches a peripheral surface of the primitive SiC ingot is formed with a first orientation flat (fig. 3a, surface 13) parallel to a direction in which the off angle is formed (fig. 3a and 3b, the surface 13 is parallel to axis 17, which is a direction in which the off angle is formed), and with a second orientation flat (fig. 3a, surface 15) orthogonal to the first orientation flat (surfaces 13 and 15 are orthogonal) on a right side of the first orientation flat as the primitive SiC ingot is viewed from the first end surface side (the term “right side” is relative. The ingot of fig. 3A can be manipulated to view the second orientation flat on the right side of the first orientation flat as the ingot is viewed from the first end surface side (top surface)).  
It would have been obvious before the effective filing date of the claimed invention to have modified Gao in view of Sasaki and Hirata and further in view of Tanikella to incorporate the further teachings of Hirata to provide a SiC ingot with first and second orientation flats. Doing so would allow the ingot to be properly oriented in any following processing methods. Specifically, it would have been obvious to form the orientation flats on the peripheral surface of the ingot as the last step in the ingot formation process (which can also be interpreted as “after the first end surface forming step”). Doing so would allow the ingot to be correctly oriented in any additional processing methods. Specifically, even if the ingot is placed into storage for a time period, the ingot can be properly oriented when it is time to conduct the next processing step. 
	Regarding claim 4, Gao in view of Sasaki and Hirata and further in view of Tanikella teaches the claimed method as rejected above in claim 3. Additionally, Gao in view of Sasaki and Hirata and further in view of Tanikella teaches wherein the second orientation flat is formed to be shorter than the first orientation flat (Hirata, paragraph 0032). Further, it would be obvious to dimension the second orientation flat to be shorter than the first orientation flat in order to distinguish them from each other in order to aid in crystal orientation at a later point in time. 
Allowable Subject Matter
6. Claims 5-8 and 10-12 are allowed.
Claims 13 and 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 13 and 5, Gao in view of Sasaki and Hirata and further in view of Tanikella is the closest prior art reference to the claimed method but fails to teach or make obvious in combination with the additional cited prior art the wedge inserting step as particularly claimed in combination with all other elements of the respective independent claims. 
Claims 15-17 and 6-8 and 10-12 are indicated as allowable subject matter for depending from either claim 13 or 5. 
Response to Arguments
7. Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive. 
Applicant argues Hirata’s laser is not being used to detect the c-plane (last paragraph on page 12 of the applicant’s remarks). Applicant also argues that Hirata does not teach that the modified layer is used to detect the c-plane. Additionally, applicant argues that Hirata does not teach detect an inclination angle and inclination direction of the c-plane (first two paragraph on page 13 of the applicant’s remarks). The examiner respectfully disagrees. Consistent with the responses in the advisory action, the examiner did not rely on Hirata alone to teach the specific claim language drawn to using the laser and created modified layer to detect the c-plane. Rather, Hirata was relied upon in combination with the additional cited prior art to teach the claim limitations. Hirata was relied upon to show the known state of the prior art regarding the laser technology and that the prior art is capable of creating a modified layer. Additionally, Hirata teaches the modified layer is broadly “observed” when the width of the cracks is measured. Hirata was then combined with the additional cited prior art. See the above rejection for more details. Regarding the argument that Hirata fails to teach detecting an inclination angle and inclination direction of the c-plane, Hirata was not relied upon to teach the specific claim language of detecting the inclination angle and inclination direction of the c-plane. Rather, Hirata was relied upon in combination with the additional cited prior art to teach the claim limitations. Tanikella was relied upon to teach methods of crystallographically reorienting single crystal bodies, wherein the overall orientation of particular crystallographic planes and directions of the single crystal body can be compared to the orientation of the initial first exterior major surface. The examiner then relied on the combination of cited prior art to teach the claim limitations, stating it would have been obvious to not only measure the width of the cracks, as taught by Hirata, but also measure the depth of the cracks in order to characterize the ingot and identify, measure and record the misorientation angles of the ingot, and accordingly detect the inclination angle and inclination direction of the c-plane. Doing so would result in a calibrated and oriented ingot as intended and additionally doing so would allow for more precisely positioned reference surfaces. See above rejection for more details. 
Applicant argues Hirata does not teach measuring a depth of the crack extending along the c-plane (first paragraph of page 15). Additionally, applicant argues that Tanikella does not include using a laser beam to form a modified layer with cracks extending along the c-plane as part of its c-plane detection step and therefore fails to remedy the deficiencies of Hirata (last paragraph on page 15 and first two paragraphs on page 16 of the applicant’s remarks). The examiner respectfully disagrees. The examiner did not rely on Hirata alone to teach the claim limitations. Rather, Hirata was relied upon in combination with the additional cited prior art to teach the claim limitations. Tanikella was relied upon to teach methods of crystallographically reorienting single crystal bodies, wherein the overall orientation of particular crystallographic planes and directions of the single crystal body can be compared to the orientation of the initial first exterior major surface. The examiner then relied on the combination of cited prior art to teach the claim limitations, stating it would have been obvious to not only measure the width of the cracks, as taught by Hirata, but also measure the depth of the cracks in order to characterize the ingot and identify, measure and record the misorientation angles of the ingot, and accordingly detect the inclination angle and inclination direction of the c-plane. Doing so would result in a calibrated and oriented ingot as intended and additionally doing so would allow for more precisely positioned reference surfaces. See above rejection for more details. 
Regarding the argument that Tanikella does not remedy the deficiencies of Hirata by teaching the specific claim language drawn to the laser and modified layer, the examiner did not rely on Tanikella alone to teach the claim limitations. Rather, Tanikella was relied upon in combination with the additionally cited prior art to teach the claim limitations. Tanikella was relied upon to teach methods of crystallographically reorienting single crystal bodies, wherein the overall orientation of particular crystallographic planes and directions of the single crystal body can be compared to the orientation of the initial first exterior major surface. The examiner then relied on the combination of cited prior art to teach the specific claim limitations directed towards the c-plane detection step that uses a laser beam to form a modified layer with cracks extending along the c-plane, stating it would have been obvious to not only measure the width of the cracks, as taught by Hirata, but also measure the depth of the cracks in order to characterize the ingot and identify, measure and record the misorientation angles of the ingot, and accordingly detect the inclination angle and inclination direction of the c-plane. Doing so would result in a calibrated and oriented ingot as intended and additionally doing so would allow for more precisely positioned reference surfaces.
See above rejection for more details. 
Conclusion
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723